office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo1 mjweiss postf-143047-09 uilc date date to keith g medleau large mid-size business from mark j weiss assistant branch chief branch office of associate chief_counsel corporate ken cohen senior technical reviewer branch office_of_chief_counsel corporate subject ---------------------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent ----------------------------------------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------------------------------------- sub target year year xx yy -------------- ------------------------------------------------- ------- ------- -------------- -------------- postf-143047-09 issue whether a taxpayer in the absence of final regulations under sec_336 can make an election under sec_336 of the internal_revenue_code to disregard the intragroup distribution of a subsidiary and instead treat the transaction as a sale of the subsidiary’s underlying assets conclusion no absent the issuance of final regulations a taxpayer may not make an election under sec_336 facts parent was the common parent of an affiliated_group_of_corporations including sub and target which filed a u s consolidated federal_income_tax return during year sub a wholly-owned subsidiary of parent distributed all of the stock of target to parent parent treated the stock_distribution as a taxable stock_distribution under sec_301 in which sub recognized gain of approximately dollar_figurexx under sec_311 that was deferred under sec_1_1502-13 of the income_tax regulations during year a time approximately years after year parent sold all of its sub stock to an unrelated purchaser and reported a capital_loss from the sale on its consolidated_return upon examination of parent group’s consolidated_income_tax_return the examination team proposed increasing the sec_311 gain from dollar_figurexx to dollar_figureyy in response parent filed an affirmative claim alleging that the year distribution actually qualified as a tax-free spin-off under sec_355 rather than a taxable_distribution of target the examination team has proposed to deny sec_355 treatment parent now proposes to file an amended tax_return for year and make a sec_336 election with respect to the distribution of target stock which occurred in year law and analysis sec_336 was enacted by the tax_reform_act_of_1986 p l sec_631 100_stat_2085 and provides that under regulations prescribed by the secretary if- a corporation owns stock in another corporation meeting the requirements of sec_1504 and such corporation sells exchanges or distributes all of such stock postf-143047-09 an election may be made to treat such sale exchange or distribution as a disposition of all of the assets of such other corporation and no gain_or_loss shall be recognized on the sale exchange or distribution of such stock the legislative_history to sec_336 in part states that u nder regulations principles similar to those of sec_338 may be applied to taxable sales or distributions of controlled_corporation stock the conferees intend that the regulations under this elective procedure will account for appropriate principles that underlie the liquidation- reincorporation doctrine for example to the extent that regulations make available an election to treat a stock transfer of controlled_corporation stock to persons related to such corporation within the meaning of sec_368 it may be appropriate to provide special rules for such corporation’s sec_381 tax_attributes so that net operating losses may not be used to offset liquidation gains earnings_and_profits may not be manipulated or accounting methods may not be changed see h_r conf_rep no 99th cong 2d sess vol ii pincite on date the internal_revenue_service and the treasury_department issued proposed_regulations under sec_336 the proposed_regulations and the preamble to the proposed_regulations make clear that the regulations are prospective in nature and sec_336 elections will only be permissible for stock dispositions occurring on or after the date final regulations are published the proposed_regulations use only a portion of the broad statutory grant of authority see proposed sec_1_336-1 sec_1_336-1 and sec_1_336-5 the preamble also states that the proposed_regulations when finalized will provide the requirements and mechanics for and consequences of treating a stock sale exchange or distribution as a deemed asset disposition and that absent the issuance of further guidance these regulations would provide the exclusive means of making elections under sec_336 where the code grants the service regulatory authority and the service has not issued regulations the courts have frequently determined whether or not courts can apply rules which carry out the legislative intent see eg 82_tc_819 and 106_tc_216 in neumann judge tannenwald draws a distinction between a how regulation and a whether regulation see neumann pincite a statute is self-executing if the regulation referred to in the statute is to deal with how to apply the statute a regulation is self- executing when congress states what a particular rule is to provide and articulates the overall purpose behind a given section in the legislative_history but leaves the mechanics or details affecting the application of the statute to the secretary in such instance the promulgation of a regulation only constitutes a means of arriving at how that tax otherwise imposed by statute should be determined postf-143047-09 a regulation is not self-executing however if a whether regulation is required that is the promulgation of the regulation is a necessary condition to determining whether the statute applies in the first instance for non self-executing statutes the statute manifests the intent of congress to require such regulations as a condition to the imposition of relevant statute there are no magic words in a statute which differentiate between a how regulation and a whether regulation while often a how regulation provides that the secretary shall prescribe regulations or under regulations prescribed by the secretary see eg 108_tc_579 and occidental petroleum and a whether regulation may provide only to the extent provided in regulations see eg 95_tc_467 affd without published opinion sub nom stell v comm 999_f2d_544 9th cir neither phrase is determinative as to whether a statute is self-executing or not analysis of the legislative_history to the provision is the only way to determine whether a statute is self-executing as the proposed sec_336 regulations and the preamble to the regulations provide sec_336 is not self-executing sec_336 provides that under regulations prescribed by the secretary an election may be made in certain circumstances to treat the sale exchange or distribution of the stock of a corporation as a sale of that corporation’s underlying assets this language is extremely broad how far if anywhere did congress intend these regulations to go any taxable transaction in which percent of the stock of a corporation is disposed of only transactions in which percent or more of the stock is sold or distributed to one person what about transactions in which percent of the stock is sold and percent is distributed what about transactions in which some of the stock of the target_corporation is retained and what about tax-free reorganizations should regulations be applicable to tax-free reorganizations thus making sec_368 elective as clearly demonstrated above the number of issues to be considered is enormous no specific guidelines on how to implement the election or the specific overall goals of the section are provided in the legislative_history the legislative_history does instruct that if sec_336 regulations are promulgated they may apply principles similar to those of sec_338 and that special rules may be appropriate for stock transfers of controlled_corporation stock to persons related to the transferring corporation see h_r conf_rep no 99th cong 2d sess vol ii pincite but congress recognized that the number of issues involved was huge congress authorized regulations if the secretary determined that such regulations would help carry out the purposes of subchapter_c but in no way did congress mandate them therefore the promulgation of regulations under sec_336 is needed to carry out the election taking a giant leap let’s assume that congress did intend that the secretary issue regulations to address some transactions in which a corporation disposes of the stock of an percent owned subsidiary ie that in some instances sec_336 is self-executing there is additional authority to conclude that distributions occurring between related postf-143047-09 parties should not be permitted as mentioned above the legislative_history to sec_336 specifically mentions that transfers to related parties to the extent permitted to qualify for the election pose special problems and should be subject_to special rules furthermore if the legislative_history to sec_336 is followed and one looks to the principles involving a sec_338 election transactions between related parties as defined in sec_338 are not purchases for purposes of sec_338 and therefore ineligible for the sec_338 election again although congress did authorize the secretary to issue regulations on transactions with related parties if the secretary thought them appropriate in no way did congress mandate them lastly assuming arguendo that sec_336 is self-executing case law provides that in implementing a self-executing statute courts must apply what they believe was congressional intent the courts must do the best we can with the statutory provisions occidental pincite international multifoods pincite quoting occidental see also 602_f2d_256 in which the court of claims held a portion of sec_1 to be invalid and allowed the taxpayer to use a different method which the court found to be a reasonable method effectively after a portion of sec_1 was found to be invalid the tax law was left in the same position as with a self-executing statute in the instant case parent wants to make an election over five years after the date of the transaction we believe that so doing cannot be within congressional intent and cannot be considered reasonable the legislative_history to sec_336 provides that any regulations that are promulgated under the provision may use principles similar to those in sec_338 elections under sec_338 must be made no later than the 15th day of the ninth month after the month in which the subject transaction took place sec_338 and sec_1 h - c we see nothing to suggest that congress intended that any election to be authorized by regulations under sec_336 be available years after the transaction took place to further illustrate why an election under sec_336 if one were available prior to the promulgation of regulations cannot be made on an amended_return years after the date of the transaction one must look at other elections within the code and regulations the code and regulations provide for a large number of elections all or most of which must be filed with a timely filed return all or most of which are irrevocable or are only revocable with the consent of the commissioner and all of which apply only for the current or future years unless the code or regulations specifically provide for retroactive application the rationale for the above requirements is to prevent a taxpayer from using hindsight in making an election unless congress or the secretary specifically authorizes such hindsight once a taxpayer makes an election of one of two or more alternative methods of reporting income he should not be permitted to convert of his own volition when it later becomes evident that he has not chosen the most advantageous method 346_f2d_1016 9th cir postf-143047-09 elections are intended to allow taxpayers to determine which course of action to take based on their current situation or their projected situation if a taxpayer was allowed to make an election after the due_date of its return or to unilaterally revoke an election this would allow taxpayers the use of hindsight to retroactively reduce their tax_liability to the prejudice of the government cf sec_301_9100-3 under which upon the showing of good cause the commissioner may grant time beyond the regulatorily provided due_date for an election provided among other requirements the taxpayer demonstrates that it is not using hindsight in requesting relief parent cites the case of 83_tc_255 as authority for making an election on an amended_return however we find that grynberg provides no support for parent’s argument but to the contrary provides authority for why an election should not be permitted on an amended_return grynberg cites 65_tc_113 which provides three fact patterns in which elections are allowed in amended returns those fact patterns are a the amended_return was filed prior to the due_date of the original return b the taxpayer’s treatment of the item on the amended_return is not inconsistent with treatment of the item on the original return and c the taxpayer’s original return with respect to the item was improper none of those three situations exist here first the amended_return will be filed well beyond the due_date of the original return second the election would provide for a sale of the assets of target not a stock_distribution which is entirely inconsistent with the treatment of the transaction on parent’s original return third treating the stock_distribution as such on its original return whether it is a sec_355 distribution or a sec_301 distribution rather than disregarding the distribution and treating the transaction as an asset sale by target is not improper in fact since we believe there is no such thing as a sec_336 election prior to the promulgation of regulations authorizing such election treating the stock_distribution on its original return as such was and is the only proper treatment additional authority against parent being able to make an election on an amended_return is the supreme court case 304_us_191 in that case the taxpayer reported the sales of lots on its tax_return under one of two permissible methods of reporting the deferred payment method rather than under the other permissible method the installment_method in the taxpayer filed a claim_for_refund attempting to have its profit from the sales of lots reported under the installment_method the district_court held that the taxpayer reported income under a permissible method and thereby made an election which became binding on the expiration of the time allowed for filing the return and did not allow the taxpayer to switch its method finding for the government the court_of_appeals affirmed 91_f2d_590 9th cir because of a conflict between the 9th circuit’s opinion and that of the court of claims in united_states v kaplan 8_fsupp_965 ct_cl the supreme court granted certiorari 302_us_679 postf-143047-09 on certiorari the supreme court affirmed the 9th circuit in pacific national co and reversed the court of claims in kaplan the court held that by reporting income on its return according to the deferred payment method the taxpayer made an election which was binding upon it and the commissioner the court also stated change from one method to the other as petitioner seeks would require recomputation and readjustment of tax_liability for subsequent years and impose burdensome uncertainties upon the administration of the revenue laws it would operate to enlarge the statutory period for filing returns there is nothing to suggest that congress intended to permit a taxpayer after expiration of the time within which return is to be made to have his tax_liability computed and settled according to the other method pacific nat co pincite the rationale of pacific national is on all fours with the facts of this case assuming that a sec_336 election is available absent the issuance of regulations such election most likely would have been due no later than the due_date of the parent group’s income_tax return with extensions or perhaps even earlier however by reporting its transaction as a stock_distribution on its income_tax return taxpayer made a binding election not to treat the transaction as an asset sale allowing recomputation and readjustment of parent group’s tax_liability years after the original election would impose burdensome uncertainties on the administration of the revenue laws in conclusion we believe that no sec_336 election is available prior to the issuance of regulations allowing such election because sec_336 is not self executing further even if sec_336 was self-executing in part it would not be self-executing with respect to an intragroup distribution of stock lastly even if sec_336 was self-executing with respect to an intragroup distribution of stock allowing an election years after the date of the subject transaction would be a clear invitation to the use of hindsight without clear congressional intent to allow the use of hindsight would not be a reasonable application of the statute and would impose burdensome uncertainties on the administration of the revenue laws and therefore would not be a valid election this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any further questions please contact mark weiss at or ken cohen at ________________________ ken cohen ________________________ mark j weiss
